Citation Nr: 1615527	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether a timely notice of disagreement was filed to a January 2009 rating decision that granted service connection for degenerative disc disease of the thoracic and lumbar segments of the spine with compression, disc protrusion, and spinal stenosis, and denied service connection for a disability of the cervical spine/upper back and Scheuermann's kyphosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from September 2003 to September 2008.

This case comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  A January 2009 rating decision granted service connection for degenerative disc disease of the thoracic and lumbar segments of the spine with compression, disc protrusion, and spinal stenosis, and denied service connection for a disability of the cervical spine/upper back and Scheuermann's kyphosis.

2.  A notice of disagreement was received beyond the one-year period from the January 16, 2009, date of mailing of notice of the January 2009 rating decision.  


CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement with the January 2009 rating decision, and the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim, and as the law and not the facts is dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2015).

Any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2015); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  All communications should be liberally construed.  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

A claimant or representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a) (2015).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2014).

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The issue of whether a notice of disagreement has been filed on time is appealable.  If the claimant or representative protests an adverse decision made by the RO with respect to the timely filing of a notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c) (2015).

A January 2009 rating decision granted service connection for degenerative disc disease of the thoracic and lumbar segments of the spine with compression, disc protrusion, and spinal stenosis, and denied service connection for a disability of the cervical spine/upper back and Scheuermann's kyphosis.  Notice of the decision was mailed on January 16, 2009, to the Veteran's correct mailing address at the time and was not returned as undeliverable.  In correspondence received on January 29, 2010, the Veteran expressed disagreement with a medical opinion on Scheuermann's disease contained in the service treatment records.  

Liberally construing the Veteran's January 29, 2010, communication, the Board finds that the communication constitutes a notice of disagreement to the January 2009 rating decision.  However, that communication was received beyond the one-year period from the January 16, 2009, date of mailing of notice of the January 2009 rating decision.  Thus, that communication cannot be accepted as a timely notice of disagreement, and therefore the January 2009 rating decision is final.  38 C.F.R. §§ 20.204(c), 20.302 (2015).  No earlier communication from the Veteran was received after the January 2009 rating decision that would constitute a timely notice of disagreement.

The Board acknowledges the July 2011 letter from the Veteran's former landlord indicating that the Veteran had a shared mailbox and may not have received notice of the January 2009 rating decision.  Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2015).  Notice of the January 2009 rating decision was sent to the Veteran's address of record at that time.  While the Veteran has submitted a letter from his former landlord indicating that he may not have received notice of the rating decision, the Veteran himself has not asserted that he did not receive notice of the rating decision.  On the contrary, his attempted filing of the notice of disagreement indicates that he in fact received notice of the rating decision.  There is also no indication that he did not receive any other mailings from the VA due to the shared mailbox.  The Board is sympathetic to the Veteran's situation.  However, the Board is bound by the law and does not have the authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  

In conclusion, the Board finds that a notice of disagreement was not timely filed to the January 2009 rating decision that granted service connection for degenerative disc disease of the thoracic and lumbar segments of the spine with compression, disc protrusion, and spinal stenosis, and denied service connection for a disability of the cervical spine/upper back and Scheuermann's kyphosis.  Therefore, the benefits sought are denied because the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

As the Veteran did not file a timely notice of disagreement with the January 2009 rating decision that granted service connection for degenerative disc disease of the thoracic and lumbar segments of the spine with compression, disc protrusion, and spinal stenosis, and denied service connection for a disability of the cervical spine/upper back and Scheuermann's kyphosis, the appeal is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


